67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Wayne SAGER, Plaintiff-Appellant,v.WAMPLER LONGACRE, INCORPORATED;  Leonard J. Dunahoo,Individually and in his capacity as HumanResources Manager, Defendants-Appellees.
No. 94-2483.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995.Decided Oct. 3, 1995.

Samuel Wayne Sager, Appellant Pro Se.  Glenn M. Hodge, Jennifer Ellen Kirkland, WHARTON, ALDHIZER & WEAVER, Harrisonburg, Virginia, for Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's final order* dismissing his claim against Defendants brought under the Americans with Disabilities Act, 42 U.S.C.A. Secs. 12112(a), 12117 (West Supp.1995), and dismissing without prejudice his related state law claims pursuant to 28 U.S.C.A. Sec. 1367(c)(3) (West 1994).  As explained from the bench by the magistrate judge, Appellant failed to file a verified administrative complaint with the Equal Employment Opportunity Commission ("EEOC") within the 180-day statutory deadline.  42 U.S.C.A. Sec. 2000e-5(b), (e)(1) (West 1994).  Defendants terminated his employment in July 1992;  he filed a verified complaint with the EEOC on February 22, 1993.  Therefore, his ADA claim is time-barred.  See EEOC v. Appalachian Power Co., 568 F.2d 354, 355 (4th Cir.1978).  In light of the dismissal of Appellant's lone federal claim, we find that the magistrate judge properly declined supplemental jurisdiction over Appellant's state law claims.  28 U.S.C.A. Sec. 1367(c)(3);  see United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966).  Accordingly, we affirm the magistrate judge's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the magistrate judge's jurisdiction under 28 U.S.C. Sec. 636(c)(2) (1988)